Citation Nr: 0732233	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in August 2007.  


FINDING OF FACT

The evidence regarding whether the veteran's currently 
diagnosed tinnitus is linked to active duty is in relative 
equipoise.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records were silent as to complaints of, 
diagnosis of or treatment for tinnitus.  The service 
personnel records demonstrate that the veteran performed 
duties as a jet engine mechanic.  

In December 2003, the veteran submitted a claim, in pertinent 
part, for bilateral tinnitus.  He reported that he repaired 
jet engines in the military and, at times, could not wear ear 
protection while making adjustments.  

A VA examination was conducted in August 2004.  At that time, 
the veteran reported that he had tinnitus.  He also reported 
he performed duties as an aircraft mechanic while on active 
duty.  He denied post-service noise exposure.  The examiner 
noted that the veteran believed that the tinnitus began 
during active duty but the disability was not reported or 
claimed at an earlier date.  Tinnitus was 


diagnosed.  The examiner opined that it was less likely than 
not that the tinnitus was linked to active duty service 
because the disability was not reported at an earlier date.  

Clinical records dated in 2004 from a private physician  
reference the fact that the veteran reported he had a history 
of noise exposure in the military and was complaining of 
tinnitus.  In February 2006, the private physician wrote that 
the veteran had bilateral tinnitus which was due to loud 
noise exposure.  The physician found that the tinnitus was 
"likely due to working with jet engines, as a mechanic."  

The veteran testified before the undersigned in August 2007 
that his military occupational specialty was jet engine 
mechanic and he worked on engines for four years.  He wore 
hearing protection for the most part, but some of the repairs 
he had to make required him to remove the hearing protection 
to fit his head into the work space.  He testified that his 
tinnitus definitely started while he was on active duty.  He 
reported that he had had constant ringing in his ears since 
active duty.  He denied post-service acoustic trauma.  

The Board finds that service connection is warranted for 
bilateral tinnitus as the evidence regarding the claim is in 
relative equipoise.  The examiner who conducted the August 
2004 VA examination opined that the tinnitus diagnosed at 
that time was not linked to active duty apparently based on 
the fact that the veteran failed to report the presence of 
the disability "at an earlier date."  The examiner did not 
provide any other reason why he found the tinnitus to not be 
linked to active duty service.  The fact that the veteran 
failed to report the disability at an earlier date is not 
fatal to the veteran's claim.  There was no requirement that 
he submit a claim for the disorder at any particular time.  
The veteran has testified that he was informed that pursuit 
of the claim would take a long time and that was why he did 
not follow-up on the claim for years after discharge.  

In opposition to the August 2004 VA examination report is the 
February 2006 opinion from the private physician who linked 
the currently existing tinnitus to acoustic trauma as a 
result of the veteran's job as a jet engine mechanic.  This 


opinion is supported by the fact that the service personnel 
records demonstrate the veteran served on active duty as a 
jet engine mechanic.  The Board finds this military 
occupational specialty would be subjected to acoustic trauma 
and that it is conceivable that part of the job could entail 
the removal of hearing protection to access certain parts of 
the aircraft while the engine was running, as alleged by the 
veteran.  The opinion is also supported by the veteran's 
self-reported history of the presence of ringing in the ears 
since his job as a jet engine mechanic.  The Board finds that 
the veteran is competent to report that he had had ringing in 
his ears which began during active duty and remained 
continuous until the present time.  Competent lay evidence is 
any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2).  The Board finds that the 
veteran's testimony as to the presence of tinnitus since 
active duty is plausible and that the testimony was credible.  

The Board finds that the August 2004 VA examination weighs 
against a grant of service connection for tinnitus and the 
February 2006 letter from the private physician supports a 
grant of service connection.  Equal probative weight is to be 
accorded both pieces of evidence.  The Board finds therefore, 
that the evidence is, at the very least, in equipoise; 
weighing both for and against the claim.  As such, the 
benefit of the doubt is resolved in favor of the veteran; and 
service connection for tinnitus is warranted.  See 38 C.F.R. 
§ 3.102. 

In light of the favorable outcome of this decision, there is 
no need to discuss whether VA has satisfied its duties 
pursuant to the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. § 5100 et seq.  In other words, the Board finds that 
no further notification or assistance would be helpful, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 




ORDER

Service connection for tinnitus is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


